DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11 October 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, and 15 each require at least a trail camera assembly comprising: a camera casing; a motion sensor configured to provide a motion signal associated with a detected presence of an animal; a light sensor configured to provide an ambient light signal associated with a time of day; a camera configured to take a picture; and a controller connected to the motion sensor and the camera, the controller including an electronic processor and a memory, the controller configured to operate in a first operating mode and a second operating mode, wherein the controller is configured to: calculate a trend in daily evening darkness; determine a time at which sunset regularly occurs based on the trend; and set a time threshold to equal the time at which sunset 
The prior arts on record teach the following: a trail camera assembly comprising: a camera casing; a motion sensor configured to provide a motion signal associated with a detected presence of an animal; a light sensor configured to provide an ambient light signal associated with a time of day; a camera configured to take a picture; and a controller connected to the motion sensor and the camera, the controller including an electronic processor and a memory, the controller configured to operate in a first operating mode and a second operating mode.

However, none of the prior arts disclose wherein the controller is configured to: calculate a trend in daily evening darkness; determine a time at which sunset regularly occurs based on the trend; and set a time threshold to equal the time at which sunset regularly occurs, wherein, when in the first operating mode, the controller takes a picture using the camera in response to the motion signal received from the motion sensor, and wherein the controller enters the second operating mode in response to the time threshold being reached, and wherein, when in the second operating mode, the controller takes a picture using the camera in response to a time interval being satisfied in combination with the other features as stated in claims 1, 8, and 15. None alone 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Jared Walker/Primary Examiner, Art Unit 2426